Citation Nr: 0510988	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-35 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for impotence.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from December 1967 to November 
1969, including service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which 
denied service connection for impotence, secondary to 
diabetes.


FINDINGS OF FACT

1.  The veteran is service-connected for diabetes.

2.  The preponderance of the competent, probative medical 
evidence of record reflects that the veteran's impotence is  
most likely related to his diabetes.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
his impotence is proximately due to or the result of his 
service-connected diabetes.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002) became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  However, 
as the Board will grant service connection for impotence in 
this decision, the veteran does not require further 
notification or assistance to substantiate his claim, and 
further delay to discuss whether the provisions of the VCAA 
have been or still need to be satisfied is therefore 
unnecessary.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or, alternatively, for a 
disability that is proximately due to or the result of an 
already service-connected disorder.  See 38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2004).  The 
veteran was granted service connection for diabetes in July 
2002 based on a diagnosis of diabetes and the regulatory 
presumption of service connection for this disorder arising 
from his service in Vietnam.  See 38 C.F.R. §§ 3.307, 3.309 
(2004).  The issue in this case is whether the veteran has 
impotence that is proximately due to or the result of his 
service-connected diabetes.

May 2000 and October 2001 private treatment records contain a 
diagnosis of erectile dysfunction, for which the veteran was 
prescribed Viagra.

At a May 2002 VA examination performed in connection with his 
claim for service connection for diabetes, the veteran 
indicated that Viagra allowed him to obtain enough of an 
erection for sexual activities and vaginal penetration at 
that time.  Vascular symptoms noted included swelling and 
coldness of the feet, ankles, and legs, and neurologic 
symptoms included numbness and tingling to the hands and 
feet.  The diagnoses included diabetes and "erectile 
dysfunction, more likely than not secondary to diabetes."

At a July 2002 VA examination, the examiner noted that 
private treatment records indicated the veteran's diabetes 
was diagnosed in February 2002, but that the veteran reported 
symptoms of low blood sugar for approximately 17 years.  Lab 
work confirmed that the veteran was a type II diabetic, but 
his symptoms had improved with weight loss.

March 2003 VA outpatient treatment (VAOPT) notes indicated 
low testosterone and recommended testosterone patches and 
Viagra.

June 2003 VA outpatient treatment lab records indicate 
testosterone at 229, and a VAOPT note reads: "Pt. With ED 
well known to me.  He has known type II DM which is likely 
contributing to his erectile dysfunction."

At an August 2002 VA examination, the veteran indicated that 
he noted diminished turgor with erections about 2 years 
previously, and that, while the Viagra initially gave him 
satisfactory tumescence, the 50 milligram prescription gives 
him only partial relief some of the time.  After an 
examination, the examiner stated: "It is not possible to 
fully determine the status of potency in a patient on an 
outpatient visit or with lab tests.  If a patient is unable 
to achieve an erection sufficient for penetration when the 
situation is appropriate, then by definition, that patient 
suffers impotence."  The examiner also wrote: "It is 
certainly possible that this patient's impotence is a result 
of his diabetes."  Noting the veteran's obesity, the 
examiner indicated that the diabetes and impotence could both 
be secondary to his excess weight, "in the absence of other 
evidence of peripheral disease such as neuropathy or vascular 
disease."  The examiner concluded: "I think on balance, his 
impotence probably is less than 50 percent [due] to his 
recently diagnosed type II diabetes.  However, if his 
testosterone proves to be in the mid normal or high normal 
range, that is, not low or low normal, then the potential for 
his being diabetic as a cause of his impotence may be 
strengthened, but I think it is unusual for a patient to have 
impotence solely or most likely as a result of type II 
diabetes of only a year or two duration without other 
evidence of retinopathy or peripheral neuropathy."

The above evidence reflects that the veteran has a current 
disability; although at times his impotence has been 
successfully treated with Viagra, all of the physicians who 
have treated him have diagnosed him with either impotence or 
erectile dysfunction.  The question therefore is whether his 
impotence is related to his service-connected diabetes.  On 
this question, there are multiple medical opinions.

In rendering its findings regarding service-connection 
claims, the Board has the responsibility of weighing the 
evidence, including the medical evidence, for purposes of 
determining where to give credit and where to withhold the 
same. Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens 
v. Brown, 7 Vet. App. 429, 433 (1995)).  In so doing, the 
Board may accept one medical opinion and reject others.  Id.  
At the same time, Board cannot make its own independent 
medical determinations, and there must be plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans, 12 Vet. App. at 30; 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)).

Here, the August 2002 VA examiner's opinion, taken as a 
whole, is equivocal.  He said that it was "certainly 
possible" that the veteran's impotence was the result of his 
diabetes, and noted that the impotence and diabetes could 
both be due to the veteran's obesity, in the absence of 
evidence of peripheral disease such as neuropathy or vascular 
disease.  He later added that impotence most likely due to 
diabetes would be unusual without other evidence of 
retinopathy or peripheral neuropathy.  Significantly, 
however, the May 2002 VA examination had noted symptoms such 
as swelling, numbness, and tingling that could indicate 
neuropathy or vascular disease, but the August 2002 VA 
examiner does not appear to have reviewed this, or any other 
prior medical record, from the claims file.  Thus, the August 
2002 VA examiner's conclusion that, on balance, the impotence 
was probably less than 50 percent due to diabetes, was 
undercut by the inaccurate factual premise that there was no 
evidence of neuropathy or vascular disease.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based 
on an inaccurate factual premise is not probative).  The 
August 2002 examiner's opinion was also rendered less 
probative by the peculiar phrasing of "certainly possible" 
and "on balance . . . probably less than 50 percent," as 
well as his statement that certain testosterone lab results 
could alter his conclusion.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996) (doctor's general and inconclusive 
statement insufficient to render claim well-grounded).

In contrast, the opinion of the May 2002 VA examiner 
contained no such doubt, as the diagnosis after examination 
stated unequivocally that the erectile dysfunction was more 
likely than not secondary to diabetes.  This conclusion was 
echoed by the July 2003 VAOPT note that the diabetes was 
"likely contributing" to the veteran's erectile 
dysfunction, although there was no indication of the basis 
for this latter conclusion.  And, although the erectile 
dysfunction was diagnosed prior to the diabetes, the VAOPT 
notes reflect that it is possible the veteran had symptoms of 
diabetes prior to being diagnosed with this disorder, thus 
allowing for the possibility that the impotence could be due 
to the diabetes even though it was diagnosed first.

In these circumstances, the evidence as to the relationship 
between the veteran's impotence and his service-connected 
diabetes is in relative equipoise, with some competent, 
probative evidence indicating that the two are more likely 
than not related and other competent, probative evidence 
suggesting that the relationship is less likely.  As the 
evidence only need be about evenly balanced, for and against, 
for the veteran to prevail, service connection for impotence, 
secondary to diabetes, must be granted.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

With resolution of reasonable doubt in the appellant's favor, 
the claim for service connection for impotence is granted.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


